Citation Nr: 0929579	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-28 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1952 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2007, a 
statement of the case was issued in August 2007, and a 
substantive appeal was received in September 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy and 
his claimed stressors have not been corroborated. 

2.  The Veteran's PTSD is not related to the Veteran's active 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated December 
2006 and February 2007 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letters to the appellant 
were provided in December 2006 and February 2007 prior to the 
initial unfavorable decision in April 2007.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the December 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record shows unsuccessful attempts 
by the RO to obtain service personnel records and service 
treatment records.  It appears certain records may have been 
destroyed in the 1973 fire at the National Personnel Records 
Center.  The Veteran was asked if he had any such records to 
provide, but he responded that he did not.  The record does 
include VA treatment records, VA examination reports, as well 
as statements and photographs submiteed by the Veteran  No 
additional pertinent evidence has been identified by the 
claimant.   

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his claimed disability.  In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required. 
 
McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case.  There is no persuasive indication that 
the Veteran's PTSD is associated with a verifiable stressor 
from the Veteran's service.  Without first showing a 
verifiable stressor, the VA examiner would be incapable of 
connecting the Veteran's PTSD to this stressor.  There is 
otherwise sufficient competent evidenced to decide the 
claim. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board acknowledges that the Veteran's service treatment 
and personnel records are unavailable as they were apparently 
destroyed in the 1973 fire at the National Personnel Records 
Center.  Due to the missing service treatment records, the 
Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The Board notes that the Veteran's November 
1953 separation from service examination as well as his DD-
214 record are included in the claims file.  

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

The Board finds that there is no evidence that the Veteran 
participated in combat during active service.  With regard to 
the question of whether the Veteran engaged in combat, the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b), requires that a Veteran has 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).

The Veteran's DD Form 214 reflects that he served in Korea 
and received several medals; however, the record does not 
reflect receipt of any combat decorations.  The Veteran and 
his representative assert that the Veteran received a bronze 
star, indicative of combat.  Rather, the record shows that 
the Veteran received the Korean Service Medal with three 
bronze service stars.  The bronze service stars represent 
campaigns the Veteran participated in and do not indicate 
combat service.  Further, there is nothing in the Veteran's 
service personnel records, service medical records, or lay 
statements to show combat.

The Veteran has submitted a number of statements in which he 
clearly and emphatically reports incidents which he witnessed 
during service in Korea, and the Board does not doubt the 
Veteran's sincerity in making such statements.  However, the 
Board stresses that since it is not shown that the Veteran 
engaged in combat, his unsupported assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 
(1994).  The regulatory requirement for "credible supporting 
evidence" means that "the Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  The Veteran has presented very little specific 
information about his stressors.  He stated that he drove an 
engineering vehicle from rear areas to the front lines at 
night with the possibility of coming under fire.  He also 
stated that at one point he saw a man leave a returning truck 
and be shot and killed.  He also remembered after the cease 
fire in the area of the trenches finding a boot with a human 
foot still inside.  The Veteran however failed to describe 
the incidents in any more detail including the time period, 
the names of others involved, or the specific locations.  The 
Veteran failed to return the PTSD questionnaire because he 
could not recall any specific time or date that his unit was 
in combat.  The RO has determined that there is insufficient 
details to allow for a request for corroboration from the 
appropriate service unit. 

It is conceded that a March 2007 letter from the Veteran's 
doctor showed a diagnosis of PTSD.  However, there is no 
supporting evidence of the claimed inservice stressors. A 
diagnosis of PTSD which is based on an examination which 
relied upon an unverified history is inadequate.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).

In sum, the record does not show that the Veteran 
participated in combat.  Further, his alleged in-service 
stressors have not been corroborated by official records, 
buddy statements, or any other supportive evidence.  He has 
not furnished sufficient detail involving specific incidents, 
nor has he produced witness testimony to corroborate his 
involvement in combat situations.  The Veteran's diagnosis of 
PTSD, first shown many years after service, has not been 
attributed to a verified in-service stressor.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for PTSD must be denied.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).




ORDER

Service connection for PTSD is not warranted.  The appeal is 
denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


